DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the battery monitor logger and battery indicator display, an aerial vehicle with both a battery pack and a rechargeable battery, rotor attached to a vertical crank shaft, a rotor attached to a reduction gear mounted to a crank shaft and the electric generator system coupled to the engine through a polyurethane coupling must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 58, 59, 61 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 claims a rechargeable battery, but it is unclear if this rechargeable battery is a further definition of the previously claimed battery pack or a new and distinct battery. As best understood, the rechargeable battery is a further definition of the previously claimed battery pack.
The term "substantially" in claim 58 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially” renders the term “tilted” indefinite because it is not possible to ascertain what differentiates a “substantially tilted” rotor from tilted rotor.
The term "substantially" in claim 59 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially” renders the term “perpendicular” indefinite because it is not possible to ascertain how far from perpendicular a rotor can be and still be considered “substantially perpendicular”.
Claim 61 recites the limitation "the electronic speed controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 contains the phrases “a vertical crankshaft” and “the crank shaft”, it is not clear if these phrases are referring to the same crank shaft or to different variants of the crank shaft.  As best understood, the phrases refer to different variations of a crank shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 9, 20, 35, 50, 52-54 and 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Murrow (US Publication Number 20190061964 in view of Mestler at al. (hereinafter Mestler, US Publication Number 20160280386).
Regarding claim 5, Murrow discloses an aerial vehicle (Figures 1-3 element 10) comprising: a hybrid propulsion system comprising: a plurality of rotors configured to generate thrust and cause the aerial vehicle to fly (Figure 2 elements 34, 46, 52, 54 and 56 and Figures 6 and 7 element 124), and the plurality of rotors includes a first (Figure 2 elements 54 and 56) and second set of rotors (Figure 2 elements 34, 46 and 52), wherein the second set of rotors has one or more rotors than the first set of rotors, the first set of rotors is disposed at a front portion of the aerial vehicle, the front portion being forward of a central portion of the aerial vehicle, and the second set of rotors is disposed at a back portion of the aerial vehicle, the back portion being rearward of the central portion (Figure 2), an engine configured to drive an engine-powered rotor to rotate (Figure 2 element 40), and the engine is directly connected to the engine-powered rotor with a drive mechanism (Figure 2 element 34 and Figures 6 and 7 elements 124 and 126, Paragraph 55), and the engine- powered rotor is included in the plurality rotors (Figure 2), and  an electric motor-powered rotor, and the electric motor-powered rotor is included in the plurality rotors (Figure 2 elements 34, 46, 52, 54 and 56), a battery pack configured to provide power to the electric-powered motor (Figures 2 and 3 element 44); and a flight control system (Paragraph 48) connected to the battery 
However, Mestler discloses a similar drive system for an aerial vehicle (Figures 1a and 1b) comprising an electric rotor motor (Figure 1a element 108, Paragraph 21) wherein the flight control system (Figures 1a and 1b element 104) comprises a device configured to control the throttle of the engine, and the throttle controls the amount of power provided by the engine to the engine powered rotor (Figure 1a “Engine Throttle” and 1b element “IC engine throttle”, Paragraph 22); and a stabilization device (Figure 1b “Accelerometers” and “Gyroscopes”, Paragraph 23)  that works in concert with an electronic speed control unit (Figure 1a element 106) enabling stabilization of the aerial vehicle for controlled flight.
Regarding claim 5, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Murrow with the electric motors, flight control system and electrical components of Mestler for the predictable result of anticipating electrical power demand to ensure the engine is operating to meet that demand (Mestler, Paragraph 18).  The examiner notes that in the combination of Murrow and Mestler since the engine of Murrow is connected directly both a generator and a propeller, the engine throttle of Mestler would control the amount of power delivered to both the generator and the engine powered rotor.
Regarding claim 8, Murrow as modified by Mestler disclose the above aerial vehicle wherein the battery pack is rechargeable (Murrow, Paragraphs 55-56 and Mestler Paragraph 18), the aerial vehicle further comprising: a genset system (Murrow, Paragraphs 55-56 and Mestler Figure 1a element 102) comprising the engine (Murrow, 
Regarding claim 9, Murrow as modified by Mestler disclose the above aerial vehicle wherein there is a fuel cell used to provide electric power (Mestler, Paragraph 20).
Regarding claim 20, Murrow as modified by Mestler disclose the above aerial vehicle wherein a rechargeable battery is configured to provide the power to the rotor motors when the engines and the generator motor are turned off (Murrow, Paragraphs 55-57 and Mestler Paragraph 22).
Regarding claim 35, Murrow as modified by Mestler disclose the above aerial vehicle wherein each of the plurality of rotors further comprises  a duct or shroud (Murrow, Figure 5 and Figure 6 element 130, Paragraph 84).
Regarding claim 50, Murrow as modified by Mestler disclose the above aerial vehicle wherein the aerial vehicle is with or without fixed wings (Murrow, Figures 1-3 elements 24, 26, 28 and 30).
Regarding claim 52, Murrow as modified by Mestler disclose the above aerial vehicle, but fail to teach of the generator being  coupled to the engine through a polyurethane coupling. It would have been obvious to one having ordinary skill in the art 
Regarding claim 53, Murrow as modified by Mestler disclose the above aerial vehicle wherein the bridge rectifier is also configured to provide power to the device that is configured to control the throttle of the engine (Mestler, Figure 1a).  
Regarding claim 54, Murrow discloses an aerial vehicle (Figures 1-3 element 10) comprising: a hybrid propulsion system comprising: a plurality of rotors configured to generate thrust and cause the aerial vehicle to fly (Figure 2 elements 34, 46, 52, 54 and 56 and Figures 6 and 7 element 124), and the plurality of rotors includes a first (Figure 2 elements 54 and 56) and second set of rotors (Figure 2 elements 34, 46 and 52), wherein the second set of rotors has one or more rotors than the first set of rotors, the first set of rotors is disposed at a front portion of the aerial vehicle, the front portion being forward of a central portion of the aerial vehicle, and the second set of rotors is disposed at a back portion of the aerial vehicle, the back portion being rearward of the central portion (Figure 2), an engine configured to drive an engine-powered rotor to rotate (Figure 2 element 40), and the engine- powered rotor is included in the plurality rotors (Figure 2), and  an electric motor-powered rotor, and the electric motor-powered rotor is included in the plurality rotors (Figure 2 elements 34, 46, 52, 54 and 56), a battery pack configured to provide power to the electric-powered rotors (Figures 2 and 3 element 44); and a flight control system (Figures 2 and 3 element 80, Paragraphs 48 
However, Mestler discloses a similar drive system for an aerial vehicle (Figures 1a and 1b) comprising an electric rotor motor (Figure 1a element 108, Paragraph 21) and flight control system (Figures 1a and 1b element 104)  as claimed 
Regarding claim 54, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Murrow with the electric motors of Mestler for the predictable result of anticipating electrical power demand to ensure the engine is operating to meet that demand (Mestler, Paragraph 18).  The examiner notes that in the combination of Murrow and Mestler since the engine of Murrow is connected directly both a generator and a propeller, the engine throttle of Mestler would control the amount of power delivered to both the generator and the engine powered rotor.
Regarding claim 57, Murrow as modified by Mestler disclose the above aerial vehicle wherein one or more rotors in the second set of rotors is disposed substantially tilted relative to the first set of rotors (Figures 2 and 3 element 34).
Regarding claim 58, Murrow as modified by Mestler disclose the above aerial vehicle wherein one or more rotors in the second set of rotors is disposed substantially perpendicular relative to the first set of rotors (Figures 2 and 3 element 34).
Regarding claim 59, Murrow as modified by Mestler disclose above aerial vehicle wherein the vehicle can have any number of rotors (Murrow, Paragraph 63), but fails to teach of the specific configuration claimed.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 60, Murrow as modified by Mestler disclose the above aerial vehicle with an electronic speed controller to control the engine (Mestler, Figure 1a), but fails to teach of multiple engines.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have three engines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and would provide the predictable result of increasing safety by increasing redundancy.
Regarding claim 61, Murrow as modified by Mestler disclose the above aerial vehicle wherein the electronic speed controller is configured to control a throttle of the engine based on a power demand of the engine-powered rotor (Mestler, Paragraphs 22-24).
Regarding claim 62, Murrow as modified by Mestler disclose the above aerial vehicle wherein one or more rotors are attached to a gear reduction drive that is mounted to the crank shaft of the engine (Murrow, Paragraph 105).
Regarding claim 63, Murrow as modified by Mestler disclose the above aerial vehicle wherein one or more rotors includes a shroud configured to prevent the one or more rotors from striking other objects (Murrow, Figure 6 element 130).
Regarding claim 64, Murrow discloses an aerial vehicle (Figures 1-3 element 10) comprising: a hybrid propulsion system comprising: a plurality of rotors configured to generate thrust and cause the aerial vehicle to fly (Figure 2 elements 34, 46, 52, 54 and 56 and Figures 6 and 7 element 124), and the plurality of rotors includes a first (Figure 2 elements 54 and 56) and second set of rotors (Figure 2 elements 34, 46 and 52), wherein the second set of rotors has one or more rotors than the first set of rotors, the first set of rotors is disposed at a front portion of the aerial vehicle, the front portion being forward of a central portion of the aerial vehicle, and the second set of rotors is disposed at a back portion of the aerial vehicle, the back portion being rearward of the central portion (Figure 2), an engine configured to drive an engine-powered rotor to rotate (Figure 2 element 40), and the engine- powered rotor is included in the plurality rotors (Figure 2), and  an electric motor-powered rotor, and the electric motor-powered rotor is included in the plurality rotors (Figure 2 elements 34, 46, 52, 54 and 56), a battery pack that is rechargeable and configured to provide power to the electric-powered motor (Figures 2 and 3 element 44, Paragraph 56); and a flight control system (Paragraph 48) connected to the battery pack, a genset system (Murrow, Paragraphs 55-56) comprising the engine (Murrow, Figure 2 element 40), and an electric generator system (Murrow, Figures 6 and 7 element 42) configured to provide power to the rechargeable battery pack or the rotor motor and a power conditioner configured to convert AC power generated by the genset system or a generator motor to DC power 
However, Mestler discloses a similar drive system for an aerial vehicle (Figures 1a and 1b) comprising an electric rotor motor (Figure 1a element 108, Paragraph 21) wherein the flight control system (Figures 1a and 1b element 104) comprises a device configured to control the throttle of the engine, and the throttle controls the amount of power provided by the engine to the engine powered rotor (Figure 1a “Engine Throttle” and 1b element “IC engine throttle”, Paragraph 22); a stabilization device (Figure 1b “Accelerometers” and “Gyroscopes”, Paragraph 23)  that works in concert with an electronic speed control unit (Figure 1a element 106) enabling stabilization of the aerial vehicle for controlled flight and a bridge rectifier configured to convert AC power generated by the genset system or generator motor to DC power and provide the DC power to either or both the rechargeable battery and the rotor motor (Mestler, Figure 1a “AC-DC Rectifier”, Paragraph 20).
Regarding claim 64, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Murrow with the electric motors, flight control system and electrical components of Mestler for the predictable result of anticipating electrical power demand to ensure the engine is operating to meet that demand (Mestler, Paragraph 18).  The examiner notes that in the combination of Murrow and Mestler since the engine of Murrow is connected .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Murrow as modified by Mestler as applied to claim 5 above, and further in view of Vondrell et al. (hereinafter Vondrell, US Publication Number 20180065743).
Regarding claim 38, Murrow as modified by Mestler disclose above aerial vehicle, but fail to teach of it further comprising articulating rotor mount to act as a tilt rotor or tilt wing for increased movement or forward flight or to be folded in a downward position for parking or storage.
However, Vondrell discloses a similar aerial vehicle (Figures 1 and 2) comprising a similar drive system (Figure 2 element 38) comprising an articulating rotor mount (Figure 1 elements 56, 58, 60, 62, Paragraph 34) to act as a tilt rotor or tilt wing for increased movement or forward flight (Paragraph 33).
Regarding claim 38, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Murrow as modified by Mestler with the articulating mount of Vondrell for the predictable result of accomplishing efficient forward flight (Vondrell, Paragraph 33) if the forward thrust propulsor fails.
Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Murrow as modified by Mestler as applied to claim 54 above, and further in view of Knapp et al. (hereinafter Knapp, US Publication Number 20160236790).
Regarding claim 55, Murrow as modified by Mestler disclose above aerial vehicle the flight control system includes an electronic speed controller (Mestler, Figure 1a 
However, Knapp teaches of a similar aircraft (Figure 5 element 500 and Figure 7 element 700) wherein the flight control system includes a battery indicator display (Figure 9 element 900 and Figure 19 elements 1902 and 1910).
Regarding claim 55, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify aerial vehicle of Murrow as modified by Mestler with the battery indicator display of Murrow for the predictable result of providing pertinent performance parameters to a pilot (Knapp, Paragraph 257).
Regarding claim 56, Murrow as modified by Mestler and Knapp disclose above aerial vehicle the electronic speed controller controls the power of the engine to meet a demand which is a load of the engine-powered rotor, and the electronic speed controller works congruently with the stabilization device to maintain controlled flight (Mestler, Paragraphs 22-24).
Response to Arguments

Applicant’s arguments with respect to claims 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication Numbers 20170369161, 20180362160 and 20060226281 disclose aerial vehicles with similar rotor configurations to the currently claimed aerial vehicle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nicholas McFall/Primary Examiner, Art Unit 3644